DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the after final filed 1/24/2022. Claims 1-15 are currently pending. Claims 1 and 4 have been amended. The cancelation of claims 16-20 is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nichols on 2/9/2022.
The application has been amended as follows:
Claim 4, lines 1-4, the recitation “further comprising: modulating the jet stream by moving a pointed distortion blade into the jet stream at a point after the jet stream has been ejected 
Claim 5, lines 1-4, the recitation “further comprising with an actuator, moving a moveable member to modulate the jet stream after the jet stream has exited the jet nozzle and is directed by the jet nozzle toward the substrate, moving the moveable member comprising” has been changed to --wherein moving the moveable member comprises--.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest invention, Guglielmetti (US 2011/0232442) in view of Pilkington (US 4920495) as set forth in the Office Action dated 12/10/2021, teaches a method comprising arranging a fluid sensitive substrate on a processing surface, directing a jet stream of liquid nitrogen via a jet nozzle to the fluid sensitive substrate to a location where a fold line is to be formed, moving a holding unit that holds the jet nozzle, and forming fold line with the jet stream. However, Guglielmetti in view of Pilkington does not teach modulating the jet stream by moving a leading edge of a moveable member into the jet stream, wherein the modulating includes extending the moveable member into only a part of the jet stream to partially distort the jet stream during an operation for scoring folding lines into the fluid sensitive substrate. The prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/9/2022